Exhibit No. 10.59 SECOND AMENDMENT TO LOAN AGREEMENT This Second Amendment dated as of June , 2010, by and between The PrivateBank and Trust Company (“Lender”), and Advanced Photonix, Inc. (“Borrower”). RECITALS The Lender and Borrower entered into that certain Loan Agreement dated September 25, 2008, as amended by one amendment (the “Agreement”). Capitalized terms not defined herein shall have the meanings ascribed to them in the Agreement. Lender and Borrower desire to amend the Agreement as set forth below. NOW, THEREFORE, Lender and Borrower agree as follows: The following definitions in Section 1 of the Agreement are amended to read as follows: “‘Base Net Worth’ shall initially be Eleven Million Eight Hundred Thousand Dollars ($11,800,000). On the last day of each fiscal year of Borrower, Base Net Worth shall increase by ten percent (10%) of Net Income for the fiscal year then ended. If Net Income for any fiscal year is less than $0, it shall be deemed to be $0 for purposes of this calculation.” “‘Borrowing Base Amount’ shall mean an amount equal to the sum of the following: (a) eighty percent (80%) of the then net book value (after deducting any discount or incentive for early payment or any issued or unissued credit memos but without deducting any bad debt reserve) of all Eligible Accounts; plus (b) the lesser of: (i) fifty percent (50%) of the lower of cost or market value (after deduction of such reserves and allowances as the Lender deems proper and necessary) of Eligible Inventory; and (ii) $500,000.” “‘Debt Service Coverage Ratio’ shall mean as of any date of determination thereof a ratio the numerator of which is Adjusted EBITDA for the applicable measuring period, plus the net cash proceeds of the issuance by Borrower of any Eligible Capital Securities during such period and the denominator of which is all payments of principal with respect to interest bearing debt during such period (including the principal component of Capitalized Lease obligations), plus interest expense for such period (including the interest component of Capitalized Lease obligations), all as determined on a consolidated basis for Borrower and its consolidated Subsidiaries in accordance with GAAP. The applicable measuring period shall be (i) for any date of determination occurring before June 30, 2011, the three month period then ending and (ii) the preceding twelve (12) months ending on such date for any date of determination occurring on or after June 30, 2011.” 74 The following Section 6.1(f) is added to the Agreement: “(f) Borrower shall deliver within thirty (30) days after and as of the end of each month, its management-prepared financial statement, including a consolidated balance sheet as of the end of such month, a consolidated profit and loss statement for such month and fiscal year to date, certified by a responsible authorized officer of Borrower, in a form acceptable to Lender; provided, however, that the reporting requirements set forth in this Section 6.1(f) shall not apply for any month that ends on a date that coincides with the end of a fiscal quarter.” Section 6.5 of the Agreement is amended to read as follows: “6.5 Financial Covenants. (a) Borrower shall maintain at all times a Debt Service Coverage Ratio of not less than the following amounts for the periods specified below: June 30, 2010 1.00 to 1.0September 30, 2010 1.00 to 1.0December 31, 2010 1.00 to 1.0March 31, 2011 and thereafter 1.20 to (b) Borrower shall maintain at all times Adjusted EBITDA of not less than the following amounts for the periods specified below: June 30, 2010 $190,000September 30, 2010 $190,000December 31, 2010 $260,000March 31, 2011 $400,000June 30, 2011 and thereafter Adjusted EBITDA shall be determined on a trailing three (3) month basis for the June 30, 2010 through March 31, 2011 test dates and thereafter on a trailing twelve month basis. (c) Borrower shall maintain at all times Net Worth of not less than the following amounts during the periods specified below: June 30, 2010 through September 29, 2010 $13,000,000September 30, 2010 through December 30, 2010 $12,500,000December 31, 2010 through March 30, 2011 $12,100,000March 31, 2011 and thereafter Base Net Worth” Section 6.24 of the Agreement is amended to read as follows: “6.24 Bank Accounts. Borrower shall and shall cause each of its Subsidiaries to maintain all primary deposit accounts at Lender and Borrower shall maintain at all times in a blocked account maintained with the Lender an amount of at least $500,000. Borrower grants to the Lender a first priority security interest in such account.” 75 Section 6.28 of the Account is amended to read as follows: “6.28 Picometrix Debt.
